DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 4-6, 9-15, and 18 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claim 4 recites “The method of claim 2, wherein the thermoplastic copolyester elastomer comprise comprises: (a) a plurality of first segments, each first segment derived from a dihydroxy-terminated polydiol; (b) a plurality of second segments, each second segment derived from a diol; and (c) a plurality of third segments, each third segment derived from an aromatic dicarboxylic acid.” There is insufficient antecedent basis for “each first segment,” “each second segment,” and “each third segment.” These phrase in the claims should be changed to “each first segment of the plurality,” “each second segment of the plurality,” and “each third segment of the plurality.” Claims 5-6 depend from claim 4 and do not clarify the issue discussed above, and are therefore also indefinite. 
Claim 5 recites: 
“The method of claim 2, wherein the thermoplastic copolyester elastomer comprises: 
(a)a plurality of first copolyester units, each first copolyester unit of the plurality 
comprising the first segment derived from a dihydroxy-terminated polydiol and the third segment derived from an aromatic dicarboxylic acid, wherein the first copolyester unit has a structure represented by a formula 1:


    PNG
    media_image1.png
    94
    331
    media_image1.png
    Greyscale


wherein R1 is a group remaining after removal of terminal hydroxyl groups from the dihydroxy-terminated polydiol of the first segment, wherein the dihydroxy-terminated polydiol of the first segment is a poly(alkylene oxide) diol having a number-average molecular weight of about 400 to about 6000; and wherein R2 is a group remaining after removal of carboxyl groups from the aromatic dicarboxylic acid of the third segment; and 

(b) a plurality of second copolyester units, each second copolyester unit of the plurality comprising the second segment derived from a diol and the third segment derived from an aromatic dicarboxylic acid, wherein the second copolyester unit of the plurality has a structure represented by a formula 2:


    PNG
    media_image2.png
    101
    353
    media_image2.png
    Greyscale


wherein R3 is a group remaining after removal of hydroxyl groups from the diol of the second segment, wherein the diol of the second segment is a diol having a molecular weight of less than about 250; and wherein R2 is the group remaining after removal of carboxyl groups from the aromatic dicarboxylic acid of the third segment.”

There is insufficient antecedent basis for “the first segment” and “the third segment” in lines 3-4, and there is insufficient antecedent basis for “the first copolyester unit” in line 4. There is also insufficient antecedent basis for “the second segment” in line 13 and there is insufficient antecedent basis for “the second copolyester unit” in line 14. It is also unclear how each plurality can comprise the same “third segment.” 
Suggested claim language for claim 5:


“The method of claim 2, wherein the thermoplastic copolyester elastomer comprises: 
(a)a plurality of first copolyester units, each first copolyester unit of the plurality 
comprising a segment derived from a dihydroxy-terminated polydiol and an additional segment derived from an aromatic dicarboxylic acid, wherein each first copolyester unit of the plurality has a structure represented by a formula 1:


    PNG
    media_image1.png
    94
    331
    media_image1.png
    Greyscale


wherein R1 is a group remaining after removal of terminal hydroxyl groups from the segment derived from dihydroxy-terminated polydiol, wherein the dihydroxy-terminated polydiol is a poly(alkylene oxide) diol having a number-average molecular weight of about 400 to about 6000; and wherein R2 is a group remaining after removal of carboxyl groups from the additional segment derived from the aromatic dicarboxylic acid; and 

(b) a plurality of second copolyester units, each second copolyester unit of the plurality comprising a segment derived from a diol and a further segment derived from an aromatic dicarboxylic acid, wherein each second copolyester unit of the plurality has a structure represented by a formula 2:


    PNG
    media_image2.png
    101
    353
    media_image2.png
    Greyscale


wherein R3 is a group remaining after removal of hydroxyl groups from the segment  derived from the diol, wherein the diol is a diol having a molecular weight of less than about 250; and wherein R2 is the group remaining after removal of carboxyl groups from the further segment derived from the aromatic dicarboxylic acid.”


Claim 9 recites “…decreasing the first pressure” in line 4 of the claim. There is insufficient antecedent basis for “the first pressure.” The claim does not previously refer to “a first pressure,” nor claim 1 on which claim 9 depends. Claims 13-15 depend from claim 9 and do not clarify the issue discussed above, and are therefore also indefinite.
Claim 10 recites “the mixture” in lines 2 and 3 of the claim. There is insufficient antecedent basis for “the mixture.” The claim could be clarified by changing “the mixture” to “the single phase solution” or “the SPS”. 
Claim 11 recites “the mixture” in lines 1 and 3. There is insufficient antecedent basis for “the mixture.” The claim could be clarified by changing “the mixture” to “the single phase solution” or “the SPS”. 
Claim 12 recites “wherein the foaming comprises applying a gas counter pressure to the mold cavity of from about 100 pounds per square inch to about 3,000 pounders per square inch, and wherein the gas counter pressure is applied to the mold cavity before the foaming.” The claim is indefinite because first the claim states that the foaming step comprises applying the gas counter pressure, and then the claim states that the gas counter pressure is applied before the foaming. These appear to mutually exclusive recitations. The claim could be clarified by stating, for example, “wherein before the foaming, a gas counter pressure of from about 100 pounds per square inch to about 3,000 pounders per square inch is applied to the mold cavity.” 
Claim 18 recites “using a cyclic tensile strength test as described herein…” It is unclear to what this is referring. There is no cyclic tensile strength test previously recited in the claims, and it is improper to recite “as described in the instant specification” in a claim. The claim could be clarified by stating “The method of claim 1, wherein the single solidified thermoplastic foam portion has an energy efficiency, determined using a cyclic tensile test, of greater than or equal to about 50%.” 

Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claims 1-3, 7-8, 10, 16 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Baghhadi (US 2015/0038605).
Baghdadi teaches a method for producing foamed thermoplastic elastomers having densities of, for example 0.15 g/cm3, which is a specific gravity of 0.15 (¶9). The foams are used in midsole applications (¶9). Examples of foamed thermoplastic include thermoplastic copolyesters. See ¶23. 
In an embodiment of the method, supercritical fluid is combined with a polymer  in an amount of from 4wt% based on the polymer weight and the resultant foam has a density of 0.28 g/cm3, which is a specific gravity of 0.28. When forming microcellular materials, a single-phase solution of the polymeric material and the supercritical fluid is formed by injection molding the polymer mixture. Foaming will occurring by transitioning the supercritical fluid to gas, because this is now microcellular structures are produced. This will produce a foamed polymeric material. The foamed thermoplastic elastomeric material is used to produce a midsole (¶9; ¶69-70). Baghdadi teaches that electrical heaters or temperature control devices control viscosity, skin formation, or dissolution of the supercritical fluid (¶58). Given this teaching, one of ordinary skill the art would be able to control the heaters or temperature control devices to produce a skin over the entire surface of the foamed article, including over the entire midsole. Baghdadi et al. does not specify whether the cells are open or closed, and given that they must be either closed or open cells, one of ordinary skill in the art would at once envisage either closed or open cells, including an open-cell multicellular (microcellular is disclosed at ¶58 and 61) structure. 
In the injection molding process, supercritical fluid additive is combined with molten polymer. The molten polymer and supercritical additive are mixed and accumulated in a region. See ¶47. The accumulation creates a pressure. After a sufficient amount of mixture accumulates, a screw is moved in a downstream direction by an injection device. A metering device controls injection of the supercritical fluid, which also controls how much material is accumulated. The accumulation results in a pressure. When a sufficient amount is accumulated, will necessarily results in a given pressure, the material is injected into a mold cavity.  This meets incant claim 10. See ¶48.  After injection of SPS into the mold cavity, the polymeric is solidified and cooled. Again, Baghdadi teaches that electrical heaters or temperature control devices control viscosity, skin formation, or dissolution of the supercritical fluid. Given this teaching, one of ordinary skill the art would be able to control the heaters or temperature control devices to produce a skin over the entire surface of the foamed article, including over the entire midsole, before removing the article (midsole) from the mold cavity. See ¶58 and ¶47-48 of Baghdadi et al. The foam has a density of, as shown in the Example, 0.28 g/cm3, which is a specific gravity of 0.28.
As discussed throughout the disclosure of Baghdadi et al., the mixture of supercritical fluid and polymer is a single-phase solution in order to produce a microcellular materials. See ¶61. Examples of supercritical fluid include nitrogen and carbon dioxide (¶60). The amount of supercritical fluid is preferably from about 1 to about 3wt% based on the polymer weight. See ¶61. In embodiments of Baghdadi, a pressure measuring device is associated with the mold cavity to monitor pressure in the mold. The pressure measuring device may access the mold cavity and control injection speed and injection force. 
The single-phase solution is under pressure, and on dropping of the pressure, the supercritical fluid provides cell nucleation (i.e. foams the polymer). This is caused by formation of gas which forms the cells in the polymer.  Baghdadi et al. teach that crosslinkers are optional (¶44), and there is no indication that absent these optional crosslinkers, any crosslinks are formed in the foams of Baghdadi et al. Thus, the foams of Baghdadi et al. do not form crosslinks during foaming or solidifying. 

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:

A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 4-6 and 18 are rejected under 35 U.S.C. 103 as being unpatentable over Baghdadi et al. (US 2015/0038605) and further in view of Walter (US 4,988,740).
Baghdadi teaches the foamed thermoplastic elastomers as described in this action above, the rejection of which is incorporated herein by reference. Baghdadi does not expressly recite that the thermoplastic elastomers used to produce the midsoles meet the requirements of instant claims 4-6. 
However, Walter teaches a foamed thermoplastic elastomer (abstract) where the thermoplastic elastomers include copolyetheresters (col. 2, ln. 5-15) including those having the structure 
    PNG
    media_image3.png
    56
    99
    media_image3.png
    Greyscale
 (I) and 
    PNG
    media_image4.png
    47
    100
    media_image4.png
    Greyscale
 (II) where G is a divalent radical of a poly(alkylene oxide) glycol having a number average molecular weight of 400-6,000, R is a divalent radical derived from an aromatic carboxylic acid, and D is a divalent radical derived from a diol having a molecular weight less than 250 (col. 2, ln. 16-44). The divalent radical G corresponds to claimed component (a) of instant claim 4 and claimed component R1 of instant claim 5, the divalent radical D corresponds to claimed component (b) and claimed component R3 of instant claim 5, and the divalent radical R corresponds to claimed component (c) and claimed component R2 of instant claim 5.  Walter teaches the foams have a specific gravity of less than about 0.4, preferably not greater than 0.35 (col. 1, ln. 64-66). Walter teaches examples which have specific gravities of 0.19 to 0.32 (Tables 1-2). The foaming agents used in the foamed thermoplastic elastomers of Walter include inert gases such as nitrogen (col. 9, ln. 36-37). 
Walter teaches examples which have 53.3 wt% short chain ester units and examples with 51.9 wt% short chain ester units (col. 10, ln. 7-55) which correspond to the instantly claimed second copolyester unit. These amounts fall in the scope of the range recited in claim 6. The foamed thermoplastic elastomers of Walter et al. are used to produce innersoles for shoes, wherein the foams have low specific gravity and have energy ratios of greater than 0.55 (which appears to fall within the range of instant claim 18). See Table 2 and column 12, lines 67-68 of Walter). 
Both Baghdadi et al. and Walter et al. relate to the field of foamed thermoplastic elastomers which are used to produce innersoles for footwear (see column 1, lines 13-15 and column 12, line 68 of Walter and ¶9 and 69-70 of Baghdadi et al.). It would have been obvious to one of ordinary skill in the art at the time the instant invention was made to use the thermoplastic elastomers of Walter to produce the foams and midsoles of Baghdadi et al. in order to provide a foam with a uniform cell structure, a low specific gravity, and a high energy return (0.55 or greater). 

Claims 17 and 19 are rejected under 35 U.S.C. 103 as being unpatentable over Baghdadi et al. (US 2015/0038605) and further in view of Younes (EP 1,225,199).
Baghdadi teaches the foamed thermoplastic elastomers as described in this action above, the rejection of which is incorporated herein by reference. Baghdadi does not expressly recite that the foamed articles including midsoles have an average cell size of from about 50 microns to about 5 mm, or that foamed articles including midsoles have a split tear value of about 1.0 kg per centimeter to 4.5 kg per centimeter. 
However, Younes teaches microcellular foams having an average diameter of less than 200 microns (page 8, line 28) and a split tear of, for example, 3.0 or 1.8 kg/cm (see Table 1, Examples 2 and 3) or 2.1 kg/cm (Table 2, Example 4). The foams are used to produce midsoles (abstract). The average cell diameter of Younes overlaps the range of instant claim 17. It is well settled that where the prior art describes the components of a claimed compound or compositions in concentrations within or overlapping the claimed concentrations a prima facie case of obviousness is established.  See In re Harris, 409 F.3d 1339, 1343, 74 USPQ2d 1951, 1953 (Fed. Cir 2005); In re Peterson, 315 F.3d 1325, 1329, 65 USPQ 2d 1379, 1382 (Fed. Cir. 1997); In re Woodruff, 919 F.2d 1575, 1578 16 USPQ2d 1934, 1936-37 (CCPA 1990); In re Malagari, 499 F.2d 1297, 1303, 182 USPQ 549, 553 (CCPA 1974).  It would have been obvious to one of ordinary skill in the art, based on the teachings of Younes to produce a midsole component which is a foam having an average cell size which meets the instant claim limitations of instant claim 17 because “a reference may be relied upon for all that it would have reasonably suggested to one having ordinary skill the art…” Merck  & Co. v. Biocraft Laboratories, 874 F.2d 804, 10 USPQ2d 1843 (Fed. Cir.), cert. denied, 493 U.S. 975 (1989).  See MPEP 2123. 
Both Baghdadi et al. and Younes relate to the field of elastomeric foams used to as midsoles. It would have been obvious to one of ordinary skill in the art to produce foams having a split tear value and an average cell size as disclosed in Younes for the foams of Baghdadi et al. because even though Baghdadi teaches elastomeric foams for midsoles, Baghdadi et al. does not expressly recite the proper properties for the midsoles, such as split tear and average cell diameter. One of ordinary skill in the art would be motivated to look to Younes, which is from the same field of endeavor, in order to determine adequate properties, including split tear and average cell size, for the midsoles of Baghdadi et al. Additionally, producing foams of the split tear and average cell size of Younes provides resultant foams which have uniform cell structure and a suitable hardness for shoe sole applications, such as the midsoles of Baghdadi et al. See abstract of Younes. 

Claims 9-14 are rejected under 35 U.S.C. 103 as being unpatentable over Baghdadi et al. (US 2015/0038605) and further in view of Takehiro et al. (GB 2,164,291).
Baghdadi teaches the foamed thermoplastic elastomers as described in this action above, the rejection of which is incorporated herein by reference. Baghdadi does not expressly recite the process limitations of instant claims 9-13.
However, Takehiro et al. teach a method in which a polymer and blowing agent are kneaded and accumulated before being injected into a pressurized mold cavity. After the mold cavity is pressurized, the foamable resin injected into the mold cavity. Takehiro et al. teach that the in-mold resin pressure is measured with a pressure sensor for detection of the resin pressure in the mold cavity. This means the injection pressure of the resin/blowing agent mixture is monitored and controlled using the pressure sensor prior to and/or during injection. This meets claim 10. The pressure maintained in the mold cavity, which is a gas-counter pressure as it is maintained using pressurized nitrogen, is for example, 8 kg/cm2, 9 kg/cm2, 11 kg/cm2, or 15 kg/cm2, which are 113.79 psi, 128.01 psi, 156.46 psi, and 213.35 psi, respectively. See Table 3. These meet claims 9 and 12. After the injection, the pressure in the mold cavity is reduced, causing the mixture in the mold to foam. Foaming necessarily will result in the formation of gas bubbles by the blowing agent upon the pressure reduction to the mold cavity. The pressure is reduced by venting the mold cavity to atmospheric pressure or lower. The foamed molding is solidified and cooled, and then removed from the mold cavity. See page 1, line 60 to page 2, line 1. 
The foaming ratio (expansion ratio) of the molding is about 1. Sees Table 2 and 3.  
Although the values of foaming ratio disclosed in Takehiro et al. are slightly above 1, which is required for claim 11, it is the examiner’s position that the values are close enough that one of ordinary skill in the art would have expected the same properties for a foam having an expansion ratio of 1.02 as a foam (which is otherwise the same) having an expansion ratio of 1.  Case law holds that a prima facie case of obviousness exists where the claimed ranges and prior art ranges do not overlap but are close enough that one skilled in the art would have expected them to have the same properties.  Titanium Metals Corp. of America v. Banner, 778 F.2d 775, 227 USPQ 773 (Fed. Cir. 1985).  
The foams formed in Takehiro et al. have a uniform smooth surface (i.e. skin) and foamed core portion. See page 7, lines 25-26. Regarding instant claim 14, Takehiro et al. teaches a method in which the pressure of the gas in the mold cavity is released successively at a controlled rate. See page 4, lines 21-22. Again, the pressure to which the mold is releases is atmospheric or lower. This meets claim 14. 
Takehiro et al. does not expressly recite the rate at which the pressure in the mold is decreased.  However, Takehiro et al. discloses that the pressure is released at a controlled rate, in order to ensure a uniform smooth surface without surface defects due to sinkmarks and a foamed core portion with a given thickness. See page 4, lines 21-24. Given this teaching, it would have been obvious to one of ordinary skill in the art to drop the pressure slowly, such as 10 psi per second, or rapidly, such as 600 psi per second, in order to control the cell size, the skin formation, and the desired foaming ratio of the injection molded article. 
Both Baghdadi et al. and Takehiro et al. relate to injection-molded foamed articles. It would have been obvious to one of ordinary skill in the art at the time the instant invention was made to use the injection-molding process described in Takehiro et al. to produce the articles of Baghdadi et al. in order to provide foamed moldings which are free from both swirl marks and sinkmarks. See page 2, lines 38-40 of Takehiro et al. 

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to KARA B BOYLE whose telephone number is (571)270-7338. The examiner can normally be reached 8:30 am to 5pm, Monday - Friday.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Randy Gulakowski can be reached on (571) 272-1302. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.




/KARA B BOYLE/Primary Examiner, Art Unit 1766